      Case: 3:20-cr-00039-NBB-RP Doc #: 35 Filed: 06/26/20 1 of 2 PageID #: 208




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                CRIMINAL CAUSE NO. 3:20-CR-39-NBB-RP

XAVERIANA COOK                                                                     DEFENDANT

                                            ORDER

       There is before the court the issue of a bail bond for the defendant in the above styled and

numbered cause. The defendant has had a hearing before the magistrate judge assigned to the

case and, after a lengthy hearing and considered opinion, the magistrate judge found no condition

or combination of conditions proposed that would guarantee the defendant’s appearance at the

trial of the serious charges pending against her, which involve illegal firearms. Although not

charged, the defendant was driving her car and transporting an admitted murderer who was

involved in the shooting and critical wounding of a deputy U.S. Marshal in a gun fight on the

streets of Oxford, Mississippi.

       The magistrate judge found no condition or combination of conditions which would

guarantee the defendant’s appearance at a future trial. The government, which strongly opposes

bail, argues there are no such conditions available, and the defendant has proposed no such

conditions to be considered. The defendant only argues that such conditions exist but has not

provided to the court what she thinks they are, or from which the court at this time can fashion

such conditions.

       The situation is complicated by the defendant’s being in a late term of pregnancy when

taken into custody. Her mother, called by the defendant at the bond hearing before the

magistrate judge, could not give her own residential address and stated she lives with her 17-

year-old son in “his house.” The defendant’s grandfather appeared at the bond hearing also, but
      Case: 3:20-cr-00039-NBB-RP Doc #: 35 Filed: 06/26/20 2 of 2 PageID #: 209




neither he nor the defendant’s mother has volunteered to take custody of the defendant’s child

once it is born; nor has any other family member or anyone else at this time.

       This court has made an independent study of the audio of the evidence presented at the

bond hearing before the magistrate judge, the briefing by the government, the briefing by the

defendant, and the exhibits introduced at the magistrate judge hearing. The court also offered to

hear any additional evidence, but the defendant declined to offer any. The court has reviewed

the matter de novo in accordance with 18 U.S.C. § 3145(b) and has considered the factors set

forth in 18 U.S.C. § 3142(g).

       After its review, this court finds no condition or combination of conditions that would

insure the defendant’s presence at her trial on these very serious pending charges. Accordingly,

the motion for bail pending the trial hereof is DENIED.

       If the defendant and her family at a future time should choose to propose to the court

reasonable conditions that have developed which they claim would insure the defendant’s

presence at trial, or to provide for custody of the defendant’s child when born, the court will

consider their proposals, if any.

       SO ORDERED AND ADJUDGED this 26th day of June, 2020.


                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
